DETAILED ACTION
Election/Restrictions
Applicant’s election of Group 1, claims 1-9 in the reply filed on 3/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 4, 6 are objected to because of the following informalities:  Claim 4 recites in part “wherein the adhesive for” in line 1 should be “wherein an adhesive for”
Claim 6 recites in part “further comprising an adhesive on the body for removably attaching the body to the patient’s anatomy.” In line 1, 2 should be “further comprising an adhesive on a body of the tab for removably attaching the body of the tab to the patient’s anatomy.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brabrand et al U.S 9,877,787.
Claim 1:  Brabrand et al disclose a medical guiding device comprising: a base (in combination the area 1 and 2) configured to guide a medical device 6; and at least three tabs (see annoted fig. 1 below) each releasable attached to the base and each extending distally from the base, wherein the base is configured to allow for adjustment of the medical device 6 to a desired angle with respect to a patient’s anatomy; and wherein each of the at least three tabs (see annoted fig. 1) are attached to the patient’s anatomy, and each of the at least three tabs are rotatable in a single axis (see annoted fig. 4, see col. 8, lines 32-35).
Claims 2-3:  Brabrand et al disclose wherein the axis of rotation of any one of the at least three tabs is in the axial direction with respect to the base (see below fig. 4 annoted)., wherein the base is configured to removably accept and reconfigure additional tabs (see below fig. 1 annoted).

Claims 4-5:  Brabrand et al disclose wherein the adhesive 12/13 (see col. 7, lines 60-64) for each of at least three tabs is removably attached to the patient’s anatomy., wherein each of at least three tabs is reconfigurable in shape and size (see annoted figures 1, 4 below).
Claims 6-7, 9:  Brabrand et al disclose further comprising an adhesive 12/13 (see col. 7, lines 60-64)  on the body of the tab for removably attaching the body of the tab to the patient’s anatomy., further comprising a support member 23 attached to the base (in combination area 1and 2) near a first end of the support member, and to one of the at .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8:  The prior arts fail to disclose or reasonably suggest the claimed including a support member further has a releasable locking-adjustment mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.










    PNG
    media_image1.png
    1052
    1276
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    786
    932
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VI X NGUYEN/Primary Examiner, Art Unit 3771